Citation Nr: 9929069	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-18 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for flu and viral 
syndromes.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an initial rating in excess of 50 percent 
for dysthymic disorder, somatization disorder with history of 
anxiety, depression, adjustment disorder and dependent 
traits.

4.  Entitlement to an initial rating in excess of 10 percent 
for bronchitis and asthma.

5.  Entitlement to an initial rating in excess of 10 percent 
for recurrent pharyngitis, tonsillitis and benign nodules of 
the throat.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporis, tinea pedis and nummular eczema.

7.  Entitlement to an initial rating in excess of 10 percent 
for tension headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1984, and from December 1984 to April 1995.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In addition to the disabilities herein concerned, service 
connection is also now in effect for the following: Hiatal 
hernia with gastroesophageal reflux disease (GERD), 
postoperative Nissen fundoplication, evaluated as 30 percent 
disabling; low back strain due to scoliosis, evaluated as 10 
percent disabling; sinusitis and rhinitis, evaluated as 10 
percent disabling; and fracture of the left 5th metacarpal 
head, maculopathy of the left eye, calcified granuloma of the 
lung, and papilloma of the tongue, each evaluated as 
noncompensably disabling.

During the course of the current appeal, the veteran 
specifically withdrew the issues of entitlement to service 
connection for defective hearing, otitis media and externa, 
urethritis, pneumonia and pneumonitis, elevated cholesterol 
and triglycerides, and nicotine dependence.

In July 1996 the RO granted entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.

With the total rating in mind, the veteran submitted 
correspondence withdrawing his appeal in August 1996 on the 
issues herein concerned.  However, he rescinded that request 
by subsequent correspondence also dated in August 1996.  In 
November 1997 the RO issued a Supplemental Statement of the 
Case as to these issues. 

The Board also remanded the case on the herein concerned 
issues in April 1999 for review and the preparation of a 
Statement of Accredited Representation In Appealed Case (VA 
Form 646) by the veteran's representative.  In May 1999 the 
local representative executed the above statement on the 
veteran's behalf.

The claim of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $1,285.60 was denied by the Board in April 1999 in a 
separate decision under the same docket number.  The Vice 
Chairman of the Board denied the veteran's request for 
reconsideration of that decision in June 1999.

The case has been returned to the Board for appellate review.  

The issue of entitlement to an initial evaluation in excess 
of 50 percent for the service-connected psychiatric 
disability is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for flu 
and viral syndromes is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for heart 
disease is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  Bronchial asthma is relatively quiescent except for some 
apparent pleuritic chest pain, and his bronchitis is and has 
been manifested by ongoing daily cough, sometimes productive, 
of a slight to moderate but less than moderately severe 
degree, without demonstrated airway obstruction and 
essentially normal X-rays and spirometry.

4.  Throat (pharyngeal, laryngeal, node) problems are 
manifested by ongoing bouts of mild hoarseness and sore 
throat, all of which has been somewhat abated by a 
tonsillectomy, without current evidence of throat nodules or 
submucous infiltration.

5.  The veteran has dermatological problems diagnosed as or 
analogous to eczema involving between his toes and on a few 
small exposed surfaces, with slight to moderate evidence of 
exfoliation and itching, without disfigurement and generally 
well controlled by topical cream. 

6.  The veteran has daily headaches with recent complaints of 
mild nausea and mild visual changes but which are not 
prostrating; these are due to tension not brain trauma or 
demonstrated neurological origin or involvement.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for flu 
and viral syndromes is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The claim of entitlement to service connection for a 
heart disorder is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an initial evaluation in excess of 10 
percent for bronchitis and asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.7, 
4.96, 4.97, Diagnostic Codes 6600-6602 (effective prior to 
and since October 7, 1996 (1998) and Notes. 

4.  The criteria for an initial evaluation in excess of 10 
percent for recurrent pharyngitis, tonsillitis and benign 
nodules of the throat are not.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.2, 4.7, 4.97, Diagnostic Code 6599-6516 
(effective prior to and since October 7, 1996 (1998).

5.  The criteria for an initial evaluation in excess of 10 
percent for tinea corporis, tinea pedis and nummular eczema 
are not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.118, Diagnostic Code 7806 (1998).

6.  The criteria for an initial evaluation in excess of 10 
percent for tension headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

If not shown during service, service connection may be 
granted for organic heart disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for flu and viral 
syndromes.

Factual Background

Service medical records show periodic episodes of acute colds 
and various viral or possible bacterial infections each of 
which resolved with conservative care and without residuals 
including at separation.

On VA examination in November 1995, the veteran stated that 
he had been seen at a VA hospital in April and May 1995 for 
strep throat.  The VA examiner noted that while the veteran 
had a history of flu and viral syndromes, there were no 
residuals.

On VA examination in February 1997, the veteran reported that 
he has had episodes of flu with body aches and other symptoms 
once or twice a year, lasting two weeks and for which he has 
sometimes been treated with antibiotics.  The veteran said 
that as a result he had less resistance to the flu and he 
assumed that this was because his body resistance was 
weakened.  The pertinent diagnosis was flu without residual.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for flu and viral syndromes is not well 
grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.


The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

[Parenthetically, the Board would note that some of the 
symptoms the veteran ascribes to flu or viral infections are 
rated symptomatically under other service-connected 
disabilities such as asthma, bronchitis, sinusitis, 
pharyngitis, etc.]

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran now demonstrates chronic 
residuals of viral or flu syndromes of service origin.  In 
the absence of medical evidence of a present disability due 
to service or any incident therein, there is no valid claim.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of flu and viral 
syndromes which have been linked to the veteran's period of 
service on any basis.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration that his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
flu and viral syndromes.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for flu and viral 
syndromes, the doctrine of reasonable doubt has no 
application to his case.


II.  Entitlement to service connection for heart disease.

Factual Background

Service medical records show that on numerous occasions, the 
veteran complained of atypical chest pain and it was 
suggested that he might have angina.

In August 1991, the veteran developed chest pain and symptoms 
which were thought to be a possible myocardial infarction.  
The veteran underwent extensive cardiovascular work-ups, and 
a treadmill test was said to be abnormal due to bradycardia.  
A Thallium stress test in August 1991 showed questionable 
anterior septal wall defect ischemia with a benign profusion 
defect base to apex.  Cardiac catheterization in September 
1991 also showed left mild hypokinesis of the anterior wall 
suggestive of mild cardiomyopathy.  

The veteran also experienced acute chest pain not all of 
which appeared related to his respiratory complaints.  He was 
given Nitroglycerin and Procardia XL for his heart symptoms 
starting in about 1992.

On the separation examination dated in April 1995, it was 
noted that blood pressure was 112/66.  The veteran was 
specifically noted to have a history of chest tightness and 
palpitations in the past as well as shortness of breath.  

On VA examination in November 1995, the veteran complained of 
ongoing pain across the center of his chest.  The examiner 
specifically stated that one of the veteran's problems was 
unstable angina and that he had had a left heart 
catheterization which had shown "some signs of questionable 
heart disease".

An ECG done at the VA in December 1995 was characterized as 
"abnormal".

A January 1997 VA chest x-ray was interpreted as revealing no 
evidence of acute cardiopulmonary disease.

A February 1997 VA echocardiogram shows chamber sizes were 
all within normal limits.  The left ventricle was not to have 
normal wall thickness and normal global contractility.  All 
valves were noted to have normal morphology and motion.  
Doppler interrogation revealed no evidence of significant 
valvular regurgitation.  There was no pericardial effusion.

On VA examination in February 1997, the veteran continued to 
have chest pain.  The examiner stated that the claims file 
was reviewed.  The examiner felt that the ECG minimal voltage 
criteria for left ventricular hypertrophy was a normal 
variant, and the ST elevation (also shown in prior ECG's) was 
secondary to early repolarization all of which did not 
confirm the presence of organic heart disease.  The examiner 
noted that when compared to the ECG of January 1996, no 
significant change had been found.  The examiner noted that 
x-ray had revealed no evidence of acute cardiopulmonary 
disease.  The examiner noted that was no structural heart 
disease.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for heart disease is not well grounded and 
should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record to include earlier dated 
documentation possibly suggesting the presence of heart 
disease, the Board finds that competent medical evidence has 
not been submitted which demonstrates that the veteran 
currently has heart disease of service origin.  In the 
absence of medical evidence of a present disability due to 
service or any incident therein, there is no valid claim.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of heart disease as 
diagnostic testing by VA in early 1997 failed to demonstrate 
any cardiovascular disease linked to the veteran's period of 
service on any basis.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration that his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
heart disease.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for heart disease, the 
doctrine of reasonable doubt has no application to his case.


Increased Ratings General Criteria

The Board notes that this case involves an appeal as to the 
initial rating of several the veteran's disabilities, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is inappropriate for any 
of the disabilities at issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
determination with regard to both entitlement to service 
connection and the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In every instance where the schedule does not provide for a 
noncompensable rating for a diagnostic code, a noncompensable 
rating will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered, it is permissible 
to rate by analogy to a closely related disease or injury 
under certain guidelines.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


III.  Entitlement to an initial rating in 
excess of 10 percent for bronchitis and 
asthma.

Special Criteria

In general, as described in current provisions of 38 C.F.R. 
§ 4.96, ratings under Codes 6600-6817 and 6822-6847 will not 
be combined with each other.  Other guidelines are in effect 
as related to assignment of a single rating reflecting the 
predominant disability, and increase to a higher level if the 
aggregate disability picture so warrants, etc. 

Under the criteria effective prior to October 7, 1996, when 
bronchitis was mild, with slight cough, few rales, a 
noncompensable rating was assignable.  

When the condition was moderate, with considerable morning or 
night cough, slight dyspnea on exercise, with scattered 
bilateral rales, a 10 percent rating was assignable.  When 
the condition was moderately severe, with persistent cough 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, with 
beginning chronic airway obstruction, a 30 percent rating was 
assignable.  Higher ratings were assignable with more severe 
involvement under Code 6600.

Under the criteria effective prior to October 7, 1996, when 
bronchial asthma was mild, with paroxysms of asthmatic type 
breathing (high-pitched expiratory wheezing and dyspnea), 
occurring several times a year with no clinical findings 
between attacks, a 10 percent rating was assignable  A 30 
percent rating was assignable when disability was moderate, 
asthmatic attacks rather frequent (separated only by 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was assignable for severe 
involvement, and a 100 rating was assignable for pronounced 
involvement as described under Code 6602.

Under the criteria in effect since October 7, 1996, chronic 
bronchitis is rated as 10 percent disabling when FEV-1 is 71-
80% predicted, or, FEV-1/FVC is 71-80%, or DLCO (SB) is 66-
80% predicted.  A 30 percent rating is assignable when FEV-1 
is 56-70% predicted, or FEV-1/FVC is 56-70%, or DLCO (SB) is 
56-65 % predicted.  Higher evaluations are available for 
decreased FEV and related ratios, and increasingly limited 
maximum oxygen consumption ratios etc. under Code 6600.

Under criteria in effect since October 7, 1996, bronchial 
asthma is ratable as 10 percent disabling when FEV-1 is 71-
80% of predicted, or FEV-1/FVC is 71-80%, or there is 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is assignable when FEV-1 is 56-70% 
predicted, or FEV-1/FVC is 56-70 % or daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication is required.  Higher ratings are 
assignable for decreased capacity as cited under Code 6602.  
The Note associated therewith states that in the absence of 
clinical finding of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record under 
38 C.F.R. § 4.97. 

Factual background

Service and separation documents reflect ongoing complaints 
for comparative purposes.  The veteran's respiratory problems 
have always been associated with chest pain, described 
generally as pleuritic in nature.

At the time of the VA examination in November 1995, it was 
noted that the veteran had had respiratory complaints since 
the 1970's, and recurrent episodes of pharyngitis since about 
1993.  The examiner felt that there was a history of 
bronchitis associated with upper respiratory infections but 
there was no sign of such at the present time.  It was felt 
that his only sign of chronic obstructive pulmonary disease 
(COPD) was by X-ray.

VA outpatient records since then show several complaints of 
bronchitis on occasion, slightly elevated temperature and 
cough which improved with the use of Bactrim.  

On VA examination in February 1997, the veteran reported 
having had an intermittent cough for years with productive, 
sometimes brownish sputum about once a month, lasting two 
weeks.  Sometimes this would be associated with rhinitis.  He 
had been told he had bronchitis as well which had been 
treated with antibiotics.  He said he may have audible 
wheezing and would cough when he had too much mucous.  He had 
tried bronchodilators but had not had much success with them.  
He continued to smoke a pack a day, and said that his 
respiratory problems impacted him by keeping him awake at 
night and he felt tired from coughing.   

On VA examination in February 1997, pulmonary function tests 
showed normal spirometry.  On standard flow study, FEV was 
3.8 and FEV-1 was 3.27.  After bronchodilators, FVC was 3.86 
and FEV-1 was 3.27.  The evaluating physician stated that the 
change in FEF max post bronchodilator was effort related.  
She also noted that normal spirometry did not rule out 
asthma.  Chest X-ray showed no parenchymal abnormality.  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of these 
particular service-connected residuals (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating(s) for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In assessing the veteran's current asthma and bronchitis 
disabilities, there are of record both VA examinations as 
well as outpatient clinic reports.  There is still some sign 
of bronchitis on examination, as identified and diagnosed 
above including in early 1997, although no active asthma is 
demonstrated.  The diminution of ventilatory response is 
miniscule, and as analyzed on recent examination, apparently 
in part due to poor effort.  Nonetheless, he continued to 
have discolored sputum on a fairly regular basis, ongoing 
coughing bouts, and chest discomfort.

However, whether judged on the criteria in effect before or 
since October 7, 1996, the veteran's ventilatory and 
pulmonary function test results in all manner are not 
reflective of respiratory impact in excess of that currently 
rated as 10 percent disabling.


IV.  Entitlement o an initial evaluation 
in excess of 10 percent for recurrent 
pharyngitis, tonsillitis and benign 
nodules of the throat.

Special Criteria

Tonsillitis and pharyngitis (except where the result of 
pharyngeal injury which is ratable under Code 6521) are 
ratable on the basis of comparable symptoms.  

Complete aphonia, as ratable under the criteria in effect 
prior to October 7, 1996, was ratable as 60 percent disabling 
when there was the constant inability to speak above a 
whisper (with a 100 percent rating available for inability to 
communicate by speech) under Code 6519.

Incomplete aphonia is ratable by comparison to chronic 
laryngitis.  Under the criteria in effect prior to October 7, 
1996, 10 percent was assignable when there was moderate 
chronic laryngitis with catarrhal inflammation of the cords 
or raucous membrane and moderate hoarseness.  A 30 percent 
rating was assignable when severe, with marked pathological 
changes such as inflammation of cords or mucous membranes, 
thickening or nodules of the cords of submucous infiltration, 
and marked hoarseness under Code 6515.

Under the criteria in effect since October 7, 1996, chronic 
laryngitis is ratable as 10 percent disabling when 
hoarseness, with inflammation of vocal cords or mucous 
membrane; a 30 percent rating is assignable when hoarseness 
with thickening or nodules of the cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy under Code 
6516. 

Factual background

At the time of the VA examination in November 1995, it was 
noted that the veteran had had respiratory complaints since 
the 1970's, and recurrent episodes of pharyngitis since about 
1993.  

[The veteran had ongoing, daily sneezing and rhinitis with 
post nasal drainage associated with his other service-
connected disabilities.  There was also some evidence of 
laryngeal irritation as a result of his service-connected 
GERD].

The examiner in November 1995 described findings of erythema 
and redness of the nasopharynges but no post nasal drainage, 
indicative of chronic pharyngitis.

The veteran had complaints as an outpatient of a sore throat 
in January 1996, and said he had had excessive snoring with 
some sneezing and congestion.  In February 1996, he underwent 
a tonsillectomy without untoward results which healed without 
residual disability.  

On VA examination in February 1997, the veteran said that in 
the past, he had had vocal cord nodules since 1990.  
Sometimes he had trouble talking due to the pain. However, in 
the past 2 1/2 years he had had fewer problems, and when seen 
by an ear, nose and throat specialist in January 1997, he had 
been told he no longer had any nodules.  The examiner 
diagnosed resolved vocal cord nodules.  He also diagnosed 
history of pharyngitis and history of tonsillitis, post 
tonsillectomy.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of these 
particular service-connected residuals (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating(s) for this 
disability is well grounded.  King v. Brown, op .cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, and White v. 
Derwinski, op. cit.

[From the outset, it is noteworthy that in addition to the 
other disabilities herein at issue as they relate to his 
respiratory conditions, the veteran also has separate service 
connection for sinusitis and rhinitis, evaluated as 10 
percent disabling.  These disabilities are also ratable under 
38 C.F.R. § 4.97 and as such, encompass symptoms such as 
polyps and obstruction (under Code 6522), and turbinate 
hypertrophy with nasal passage obstruction under Code 6523.  
The veteran also has separate service connection for a 
calcified granuloma of the lung evaluated as noncompensably 
disabling under 6899-6802.  He also has some laryngeal 
irritation caused by his service-connected GERD and rated 
thereunder.  While none of these areas are part of the 
current appellate review, these facets of the veteran's 
disability picture and associated ratings are factors which 
must be recognized in making sure that the veteran's 
respiratory problems are properly and adequately addressed.]

As for rating laryngeal and pharyngeal disabilities at 
present, the veteran appears to have benefited greatly from 
the tonsillectomy.  His current throat-oriented residuals, 
whether rated under previous or amended criteria for 
laryngitis, etc., are limited to minimal and some evidence of 
hoarseness on occasion with little if any membranous 
inflammation.  There is no evidence of the increased symptoms 
as required for an evaluation in excess of 10 percent under 
either previous or amended criteria.


V.  Entitlement to an initial rating in 
excess of 10 percent for tinea corporis, 
tinea pedis and nummular eczema.

Special Criteria

Tinea (pedis or corporis) is ratable by comparison to eczema.  
Eczema is evaluated as noncompensably disabling with slight, 
if any exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assignable 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  

A 30 percent rating is assignable with exudation or itching 
constant, extensive lesions or marked disfigurement.  A 50 
percent rating is assignable when there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or is exceptionally repugnant under Code 
7806.

Factual background

Service medical records show a number of skin disorders for 
which the veteran received care over the years.

On VA examination in November 1995, the veteran stated that 
he had an asteatotic eczema around his mouth since October 
1974 which occurs frequently and for which he used 
hydrocortisone cream which cleared it up.  The examiner noted 
that he had had a herpetic lesion on his mouth in 1975 which 
had not recurred.  The veteran also reported some other 
incidents in service of skin lesions.  

On examination, there was patch of somewhat keratinized, 
nodular but not very erythematous eczema about 2 cm. in 
diameter on the inner aspect of the left elbow.  There was 
also some eczema on the posterior aspect of his neck, more 
marked on the right than the left; the skin there was also 
keratinized and he had irritated it by scratching it.  It 
looked to the examiner like a neurodermatitis.  There was a 
small area of eczema on the 4th digit of the left hand, but a 
history only of tinea corporis and no sign of residuals.  The 
veteran also had some traces of tinea pedis between his toes 
with slight moccasin distribution of the fungus infection of 
both feet.

No significant skin disorders are shown in VA outpatient 
records.

On VA examination in February 1997, the examiner cited the 
lengthy history of various skin complaints.  On examination, 
the left upper arm above the medial elbow had about a 1-inch 
dry, patchy area of skin without erythema, drainage or other 
symptoms.  On the veteran's feet there were dry, scaly 
patches of skin involving the soles and toes, without 
erythema, swelling, warmth or drainage.  Pertinent diagnoses 
were tinea pedis and nummular eczema.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of these 
particular service-connected residuals (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating(s) for this 
disability is well grounded.  King v. Brown, op.cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, and White v. 
Derwinski, op. cit.

The veteran's skin problems at present are all ratable under 
the schedular criteria for eczema.  While he has a history of 
tinea involving the body and feet, the fungus involves only 
his feet and particularly between his toes, and is not 
widespread.  He has a few minor patches here and there as 
described above, some of which are on relatively exposed 
surfaces (as opposed to his feet, for instance).  The 10 
percent rating assigned appears to be an equitable assessment 
of the current symptoms.  It is not shown by any evidence 
that the veteran now has such extensive or constant itching 
or exfoliation or marked disfigurement as would warrant an 
evaluation in excess of the 10 percent presently assigned.


VI.  Entitlement to an initial rating in 
excess of 10 percent for tension 
headaches.

Special Criteria

In rating tension headaches by comparison to migraines, a 50 
percent rating is assignable when they are very frequent with 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

A 30 percent rating is assignable with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent rating is 
assignable with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 
noncompensable rating is assignable with less frequent 
attacks under Code 8100.

Code 8045 provides for disability ratings due to brain 
disease due to trauma, symptoms of which may involve either 
purely neurological findings or purely subjective complaints 
to include headaches.  Similarly, Code 9304 provides for 
rating dementia caused by brain trauma, symptoms of which may 
include, among numerous others, headaches.

Factual background

On VA examination in November 1995, the veteran reported that 
he had daily headaches which lasted 2-3 hours but with which 
there was no associated nausea or visual disturbance and for 
which he takes Tylenol.

Additional outpatient clinical records show no reference to 
or treatment for tension headaches.

On VA examination in February 1997, the veteran said that he 
had regular headaches and had developed some nausea and dots 
in his visual field.  The examiner felt that his history did 
not appear to be entirely consistent with a specific headache 
syndrome including tension headaches.  [Note also that he has 
service connection for left eye maculopathy which may account 
for some of the eye discomfort but which is not considered as 
part of this appeal.]

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  

The veteran's assertions concerning the severity of these 
particular service-connected residuals (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased rating(s) for this 
disability is well grounded.  King v. Brown, op.cit.

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, and White v. 
Derwinski, op. cit.

As for clinical findings, for some time the veteran has had 
frequent headaches which are a result of tension.  

These are technically less than migrainous as they are not 
prostrating, albeit very frequent.  Notwithstanding the 
frequency of the veteran's headaches, absent the prostrating 
nature of migraine headaches, the assignment of the 10 
percent rating under Code 8100 as being comparable to 
"characteristic prostrating attacks averaging one in 2 months 
over the last several months" appears entirely equitable. 

In any event, there is no evidence of characteristic 
prostrating migraine attacks averaging one in 2 months over 
the last several months as would warrant a 30 percent or more 
rating.  Even with the advent of alleged nausea and spots on 
occasion in his eyes, as shown on VA examination in February 
1997, findings are not such as to warrant an evaluation in 
excess of 10 percent at present based on the objective 
clinical data and medical evaluations. 

In fact, under cited regulations, the 10 percent rating is 
the maximum assignable absent other neurological or similar 
findings which would warrant assignment of a rating under 
Codes reflecting brain trauma, neurological impairment, etc., 
such as Codes 8045 and 9304.  Since the veteran's headaches 
are not due to brain trauma, neither is applicable herein.


Additional Matters

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board notes that the RO has provided the veteran with and 
discussed the provisions of 38 C.F.R. § 3.321(b)(1) in the 
Statement of the Case of November 1997 which cited all the 
issues herein concerned but was primarily related to re-
assessing psychiatric and respiratory disabilities including 
under both old and new schedular criteria. 

The Board would also note that this case is somewhat unusual 
in that a total rating based on individual unemployability 
due to service-connected disabilities is already in effect.  
However, this would not necessarily technically negate the 
potential for extraschedular ratings for the individual 
service-connected disabilities involved.  However, the RO's 
addressing of the issue did not cite the various service-
connected disabilities individually on that basis.   

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

At this point in the development of the evidentiary record, 
the Board does not find the veteran's individual service-
connected disabilities so impact the veteran's disability 
picture to be unusual or exceptional in nature [other than 
already contemplated and fully addressed in the individual 
unemployability grant] as to warrant referral of his case to 
the Director or Undersecretary for review for consideration 
of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds no basis for 
further action on this question.

As to all the disabilities issue for which increased 
compensation benefits are claimed, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for initial evaluations in 
excess of those presently assigned.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for flu and viral 
syndromes, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for heart disease, the 
appeal is denied.

An initial evaluation in excess of 10 percent for bronchitis 
and asthma is denied. 

An initial evaluation in excess of 10 percent for recurrent 
pharyngitis, tonsillitis and benign nodules in the throat is 
denied.

An initial evaluation in excess of 10 percent for tinea 
corporis, tinea pedis and nummular eczema is denied.

An initial evaluation in excess of 10 percent for tension 
headaches is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On VA psychiatric examination in November 1995, the examiner 
diagnosed dysthymic disorder with elements of anxiety and 
somatization, chronic, moderately severe.  

On VA examination in February 1997, the veteran said that he 
was a compulsive gambler, felt tense in crowds and was 
anxious all of the time.  Insight was poor.  It was felt that 
he was not suicidal.  The Global Assessment of Functioning 
(GAF) Score was 60.  Diagnosis was dysthymic disorder with 
somatization and anxiety.  

While at one time the veteran declined to attend, it is 
unclear the extent to which he is now seen by the VA Mental 
Hygiene facility.  A notation is of record that a visit in 
October 1997 was canceled by the clinic for unknown reasons, 
and that the veteran did not show-up for another appointment 
in November 1997.  

In a statement dated in May 1999 and sent to Social Security 
Administration, a psychiatrist associated with the VA 
facility under whose care the veteran remains, summed up the 
veteran's current psychiatric symptomatology as 

"severe depression, with insomnia, 
anhedonia, poor appetite, low energy 
levels, and feelings of hopelessness and 
suicidality.  

His current mental status is that he is 
severely depressed with psychomotor 
retardation.  He has episodic suicidal 
thoughts.  He has difficulty with 
concentration and attention.  His memory 
is poor.  His judgment and insight is 
impaired."

The psychiatrist diagnosed (Axis I) major depressive 
disorder, severe, recurrent; and generalized anxiety 
disorder, severe.  He also assigned a GAF score of 40 both 
currently and at the highest level in the past year.

There is no waiver of initial RO consideration of the above 
cited statement in the file pursuant to 38 C.F.R. § 20.1304 
(1998), and accordingly the case must be returned to the RO.  

In any event, with a reduction in GAF from 60 to 40, and 
other demonstrated current symptoms, there would appear to 
have been a deterioration in the veteran's psychiatric 
problems from the most recent VA examination reports in the 
file, which must be appropriately assessed.  

Parenthetically, it is also noted that during the course of 
the current appeal, VA schedular criteria for rating 
psychiatric disabilities were revised, in general based upon 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 3rd and 4th editions 
(DSM-III-R and DSM-IV) respectively.  Under various 
regulatory and judicial guidelines, the veteran is entitled 
to the benefit of those criteria which are most beneficial to 
him.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for the appellant's 
psychiatric disability pending a remand of the case to the RO 
for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his psychiatric symptomatology.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The VA should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of his 
psychiatric disability.  

The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  


The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his service-connected psychiatric 
disability rated as dysthymic disorder, 
somatization disorder with history of 
anxiety, depression, adjustment disorder 
and dependent traits.  

If there are other psychiatric disorders 
found, the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
the service-connected psychiatric 
disability is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
the service-connected disability.  Any 
further special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected 
psychiatric disability.

Following evaluation, the psychiatric 
examiner should provide a numerical score 
on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 50 
percent for the service-connected 
dysthymic disorder, somatization disorder 
with history of anxiety, depression, 
adjustment disorder and dependent traits 
with application of those criteria for 
rating mental disorder which are more 
favorable to the veteran.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







